Citation Nr: 0829913	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  04-25 016A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for depression, to 
include as secondary to service-connected diabetes.

3.  Entitlement to service connection for coronary artery 
disease (CAD), to include as secondary to service-connected 
diabetes.

4.  Entitlement to service connection for valvular heart 
disease, to include as secondary to service-connected 
diabetes.

5.  Entitlement to service connection for a disability 
manifested by acid reflux, to include as secondary to 
service-connected diabetes.

6.  Entitlement to service connection for elevated serum 
(blood) cholesterol and triglycerides, to include as 
secondary to service-connected diabetes.

7.  Entitlement to service connection a disease manifested by 
intermittent claudication, including peripheral vascular 
disease, to include as secondary to service-connected 
diabetes.

8.  Entitlement to service connection for diabetic 
retinopathy.

9.  Entitlement to service connection for a left foot and toe 
disability, to include as secondary to service-connected 
diabetes.

10.  Entitlement to service connection for psoriasis, 
including psoriatic arthritis with difficulty walking, to 
include as secondary to service-connected diabetes.

11.  Whether new and material evidence has been received to 
reopen a claim for service connection for hypertension, to 
include as secondary to service-connected diabetes.

12.  Entitlement to an initial or staged rating in excess of 
20 percent for service-connected diabetes mellitus.

13.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran had active service from January 1966 to January 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.

In a February 2003 rating decision, the RO, in pertinent 
part, granted service connection for diabetes mellitus, 
assigning a noncompensable (0 percent) rating.  The RO also 
denied service connection for a left foot and toe disability, 
acid reflux, elevated cholesterol and triglycerides, 
intermittent claudication, diabetic retinopathy and 
depression; and denied the veteran's application to reopen 
claims for service connection for hypertension and psoriasis.  
In an April 2005 rating decision, the RO denied entitlement 
to service connection for CAD, valvular heart disease, PTSD, 
and entitlement to a TDIU.  The veteran submitted a timely 
disagreement and perfected appeals for a higher initial 
rating for his service-connected diabetes mellitus; the 
denials of his claims for service connection, the denial of 
his application to reopen previously denied claims, and the 
denial of his entitlement to a TDIU.

In a June 2004 rating decision, the RO increased the rating 
of the diabetes to 20 percent, effective as of May 2001 (the 
date of receipt of the claim for service connection).  
Subsequent to this partial grant, the veteran submitted his 
VA Form 9, perfecting the claim regarding an increased rating 
for this disability.  As the veteran has not been granted the 
maximum benefit allowed, he is presumed to be seeking a 
higher rating and this claim is still active.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  In a January 2006 rating 
decision, the RO continued the 20 percent rating for 
diabetes.  

The veteran was scheduled for an RO hearing in April 2006.  
He cancelled this hearing and requested that his appeal be 
certified to the Board.

The Board notes that the veteran was denied service 
connection for hypertension and psoriasis in a September 1987 
rating decision.  This decision became final and normally new 
and material evidence would be required to reopen both 
claims.  As discussed below, however, regarding the claim for 
service connection for psoriasis, the record indicates that 
the veteran has now been diagnosed as having psoriatic 
arthritis, and the RO characterized the claim as psoriasis 
with difficulty walking.  The Board finds this claim is 
covered by the reasoning in the recent U.S. Court of Appeals 
for the Federal Circuit's (Federal Circuit) decision in Boggs 
v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In essence, that 
Federal Circuit found that a claim under a different 
diagnosis should be treated as a new claim.  Under this 
reasoning, the Board will evaluate the claim for service 
connection for psoriasis on a de novo basis.


FINDINGS OF FACT

1.  All evidence necessary to decide the claims has been 
obtained; the veteran has been provided notice of the 
evidence necessary to substantiate his claims and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the veteran has 
evidence pertinent to his claims that he has not submitted to 
VA.

2.  The veteran did not engage in combat with the enemy; he 
did not respond to VA's attempts to acquire sufficient 
information regarding an alleged in-service stressor to 
attempt verification and the preponderance of the evidence 
shows that he does not meet the criteria for a current 
diagnosis of PTSD.

3.  There is no contemporaneously recorded medical or 
psychiatric evidence of a diagnosis of depression until many 
years post-service; there is no competent evidence that links 
depression to service or that shows that the veteran's 
service-connected diabetes caused or aggravated a current 
diagnosis of depression.  

4.  There is no medical evidence to show CAD during service 
or for many years thereafter; there is no competent evidence 
that links CAD to service or that shows that the veteran's 
service-connected diabetes caused or aggravated CAD.

5.  There is no medical evidence of valvular heart disease 
during service or for many years thereafter; there is no 
competent evidence that shows that the veteran's service-
connected diabetes caused or aggravated valvular heart 
disease.

6.  There is no evidence that the veteran was diagnosed as 
having a disability manifested by acid reflux or 
gastroesophageal reflux disease (GERD) during service; there 
is no competent evidence that links such a disability to 
service or that shows that the veteran's service-connected 
diabetes caused or aggravated a current diagnosis of a 
disability manifested by acid reflux or GERD.

7.  Elevated blood cholesterol and triglyceride levels are 
laboratory findings; they are not diseases for VA 
compensation purposes.  

8.  The preponderance of the evidence of record indicates 
that the veteran does not have a current disease manifested 
by intermittent claudication.

9.  The preponderance of the evidence of record indicates 
that the veteran does not have a current diagnosis of 
diabetic retinopathy.

10.  There is no evidence that the veteran was found to have 
a left foot or left toe disability during service; there is 
no competent evidence that links a current left foot or left 
toe disability to service; there is no competent evidence 
that shows that the veteran's service-connected diabetes 
caused or aggravated a current diagnosis of a left foot or 
left toe disability (other than service-connected peripheral 
neuropathy).

11.  The RO denied a claim for service connection for 
psoriasis in a September 1987 rating decision; the veteran 
did not complete an appeal of that decision.

12.  The veteran's current claim is characterized as service 
connection for psoriasis, including psoriatic arthritis with 
difficulty walking; as there is medical evidence of psoriatic 
arthritis, the veteran's claim is new.

13.  The preponderance of the competent evidence is against a 
nexus between a current diagnosis of psoriasis or psoriatic 
arthritis, which were first shown by medical evidence years 
after service, and any incident of or finding recorded during 
service; there is no competent evidence to show that 
psoriasis or psoriatic arthritis was caused or aggravated by 
the veteran's service-connected diabetes mellitus.

14.  The RO denied a claim for service connection for 
hypertension in a September 1987 rating decision; the veteran 
did not complete an appeal of that decision.

15.  Evidence received since the September 1987 decision 
denying service connection for hypertension is not new and 
does not relate to an unestablished fact necessary to 
substantiate the claim; the additional evidence does not 
raise a reasonable possibility of substantiating the claim. 

16.  Treatment for the veteran's service-connected diabetes 
mellitus includes a restricted diet; the preponderance of the 
evidence indicates that this disease does not require insulin 
or regulation of activities; there is no medical or competent 
evidence that the veteran's diabetes is manifested by 
episodes of ketoacidosis or hypoglycemic reactions requiring 
hospitalizations. 

17.  The veteran's service-connected disabilities are as 
follows: diabetes mellitus, rated 20 percent, peripheral 
neuropathy of the lower extremities, rated 10 percent for 
each extremity, tinnitus, rated 10 percent, and bilateral 
hearing loss, rated as noncompensable; his combined service-
connected rating is 40 percent; the veteran also receives 
special monthly compensation for loss of use of a creative 
organ.

18.  The preponderance of the competent evidence is against a 
finding that the veteran's service-connected disabilities 
preclude him from maintaining substantially gainful 
employment consistent with his education and occupational 
experience.  


CONCLUSIONS OF LAW

1.  Service connection for claimed PTSD is not warranted.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2007).

2.  Service connection for depression, to include as 
secondary to service-connected diabetes mellitus, is not 
warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2007).

3.  Service connection for CAD, to include as secondary to 
service-connected diabetes mellitus, is not warranted.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.310 (2007).

4.  Service connection for valvular heart disease, to include 
as secondary to service-connected diabetes mellitus, is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.310 (2007).

5.  Service connection for a disability manifested by acid 
reflux or GERD, to include as secondary to service-connected 
diabetes mellitus, is not warranted.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.310 (2007).

6.  Service connection for elevated blood cholesterol and 
triglyceride levels is not warranted.  38 U.S.C.A. §§ 1110, 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.303, 3.310 (2007); 61 Fed. Reg. 20,440, 20,445 (May 7, 
1996); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

7.  Service connection for a disease manifested by 
intermittent claudication, to include as secondary to 
service-connected diabetes mellitus, is not warranted.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2007).

8.  Service connection for diabetic retinopathy is not 
warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2007).

9.  Service connection for a left foot and toe disability, to 
include as secondary to service-connected diabetes mellitus, 
is not warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310 (2007).

10.  Service connection for psoriasis, including psoriatic 
arthritis with difficulty walking, to include as secondary to 
service-connected diabetes mellitus, is not warranted.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.310 (2007); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).

11.  The RO's September 1987 decision denying service 
connection for hypertension is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.1103 (2007).

12.  New and material evidence has not been received to 
reopen the claim for service connection for hypertension.  38 
U.S.C.A. §§ 5103, 5103A, 5107 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).

13.  The criteria for a rating in excess of 20 percent for 
service-connected diabetes mellitus have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.321, 4.1-4.16, 4.119, Diagnostic Code 
7913 (2007).

14.  The schedular criteria for a total disability evaluation 
based on individual unemployability due to service-connected 
disability have not been met, nor have the criteria for 
referral for consideration of a TDIU on an extraschedular 
basis been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Court in Kent v. Nicholson, 20 Vet. App. 1 (2006) held 
that, in order to successfully reopen a previously and 
finally disallowed claim, the law requires the presentation 
of a special type of evidence-evidence that is both new and 
material. The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Therefore, when providing the notice required by 
the VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation does not modify 
the requirement that VA must provide a claimant notice of 
what is required to substantiate each element of a service-
connection claim.  See Dingess, supra.  In other words, VA 
must notify a claimant of the evidence and information that 
is necessary to reopen the claim and VA must notify the 
claimant of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought.  

The Board finds that VA has met these duties with regard to 
the claims on appeal.  There is no issue as to providing an 
appropriate application form or completeness of the 
application.  

The veteran has been issued multiple VCAA letters during the 
pendency of this appeal.  In an August 2002 VCAA letter, the 
veteran was informed that to reopen his claims he needed to 
submit new and material evidence showing that his disability 
was, in fact, incurred or aggravated by service.  The letter 
indicated that current status of a disability for which 
service connection had been denied was not new and material 
evidence.  This letter did not inform the veteran that his 
claim for hypertension had been previously denied.  In an 
August 2003 VCAA notification letter, however, the veteran 
was informed that the claim had been previously denied in 
September 1987.  He was provided with definitions of new and 
material.  

In a March 2004 VCAA notification letter, the veteran was 
informed that VA needed specific details of the combat 
related incidents that resulted in PTSD.  The veteran was 
requested to complete an enclosed questionnaire.  September 
2004 and October 2004 VCAA letters also indicated that VA 
needed stressor details.

In a September 2005 VCAA notification letter (remailed in 
October 2005), the RO provided additional notice regarding 
four claims on appeal:  service connection for CAD, valvular 
artery disease, PTSD, and TDIU.  The veteran was again 
informed that VA needed specific details of the stressful 
incidents in service and was provided another questionnaire.  
The veteran was informed about the information and evidence 
not of record that is necessary to substantiate these claims; 
the information and evidence that VA will seek to provide; 
the information and evidence the claimant is expected to 
provide; and to provide any evidence in his possession that 
pertains to the claims.  The veteran was provided the 
elements of a service connection claim, a secondary service 
connection claim (to include that this claim could be 
substantiated on the basis that the evidence showed 
aggravation), and the elements of a TDIU claim.

In a June 2006 letter, the RO sent the veteran another VCAA 
notification letter regarding the other nine issues on 
appeal.  The veteran was informed about the information and 
evidence not of record that is necessary to substantiate 
these claims; the information and evidence that VA will seek 
to provide; the information and evidence the claimant is 
expected to provide.  The veteran was provided the elements 
of a secondary service connection claim (to include that this 
claim could be substantiated on the basis that the evidence 
showed aggravation).  The veteran was also provided notice 
regarding how to establish a disability rating and an 
effective date as required by Dingess.  Regarding the request 
to reopen the claim for service connection for hypertension, 
the veteran was informed that the claim was previously 
denied.  He was specifically informed that this claim was 
previously denied because it was not diagnosed or treated in 
service, and informed that the evidence he submitted must 
relate to this fact. 

As noted above, after review of the multiple letters issued 
during the pendency of this appeal, to include those 
specifically outlined above, the Board finds that VA has 
satisfied its notification requirements under the VCAA.  The 
Board notes that the June 2006 letter did not provide an 
affirmative statement regarding the specific type of evidence 
that the veteran needed to provide to reopen the claim for 
hypertension.  After considering the contents of the August 
2002, August 2003, and June 2006 letters, however, the Board 
finds the veteran was given notice that substantially 
satisfied the requirements set forth in Kent.  Further, the 
Board notes that the veteran was not provided Dingess notice 
in a VCAA letter addressing the issues of service connection 
for CAD, valvular heart disease, PTSD, and TDIU, and the June 
2006 VCAA letter that listed the other nine issues on appeal 
did not provide the elements of a claim for direct service 
connection.  There is a presumption of error in such 
circumstances but here it is rebutted.  The veteran was 
provided the elements of a direct service connection claim in 
the September 2005 VCAA letter regarding four of the issues 
on appeal and the August 2006 VCAA letter provided Dingess 
notice as to the other nine issues on appeal.  After review 
of these letters, the Board finds that a reasonable person 
would have understood the evidence needed to substantiate the 
claims.  Sanders v. Nicholson, 487 F.3d 881 (2007).  That is, 
in reviewing the written arguments submitted by and on behalf 
of the veteran, along with the VCAA notice that was provided, 
it is apparent that the purpose of VCAA notice was not 
frustrated because such defect was cured by actual knowledge 
on the part of the claimant and that a reasonable person 
could be expected to understand from the notice that was 
provided what was needed to substantiate all of the claims 
for service connection on appeal.  Sanders, supra, at 889; 
accord Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran, through his counsel, 
displayed actual knowledge of the information and evidence 
necessary to substantiate his claim).  

With respect to VCAA notice of the information or evidence 
needed to establish an increased rating as outlined by the 
Court in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the 
Board finds that Vasquez is not applicable to the downstream 
claim for a higher initial rating for diabetes provided the 
RO furnished adequate VCAA notice regarding the underlying 
claim for service connection.  See VAOPGCPREC 8-2003.  Here, 
a review of the record shows that the RO, in connection with 
the veteran's original service connection claim provided the 
veteran with adequate VCAA notice.  In Dingess v. Nicholson, 
19 Vet. App. 473, 490-491 (2006), the Court held that in 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. 5103(a) (West 2002), notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Also see Hartman v. Nicholson, 483 F.3d 
1311, 1314-1315 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 
Vet. App. 112, 116-117 (2007).  In line with the reasoning 
set forth in these judicial decisions, the notice 
requirements addressed by the Court in Vasquez-Flores, supra, 
do not apply to initial rating claims.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
September 2005 and June 2006 VCAA letter noted above was 
issued after the rating decisions on appeal.  The Board is 
cognizant of recent Federal Circuit decisions pertaining to 
prejudicial error.  Specifically, in Sanders v. Nicholson, 
487 F.3d 881 (2007), the Federal Circuit held that any error 
by VA in providing the notice required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial 
and that once an error is identified by the Court, the burden 
shifts to VA to demonstrate that the error was not 
prejudicial.  The Federal Circuit reversed the Court of 
Appeals for Veterans Claims' holding that an appellant before 
the Court has the initial burden of demonstrating prejudice 
due to VA error involving: (1) providing notice of the 
parties' respective obligations to obtain the information and 
evidence necessary to substantiate the claim; (2) requesting 
that the claimant provide any pertinent evidence in the 
claimant's possession; and (3) failing to provide notice 
before a decision on the claim by the agency of original 
jurisdiction.  (Emphasis added.)  See also Simmons v. 
Nicholson, 487 F.3d 892 (2007).

In this case, the timing error with respect to the notice 
requirements noted above raises a presumption of prejudicial 
error but such error is rebutted by the record.  The RO cured 
the timing defect by providing complete VCAA notice together 
with re-adjudication of the claims, as demonstrated by the 
October 2006 supplemental statement of the case.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and re-adjudicating the claim in the form of a 
statement of the case to cure timing of notification defect).  

The Court has held recently that a supplemental statement of 
the case that complies with applicable due process and 
notification requirements constitutes a readjudication 
decision.  See Mayfield v. Nicholson, 20 Vet. App. 537, 541-
42 (2006) (Mayfield III); see also Prickett, supra (holding 
that a statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).  As the supplemental 
statement of the case complied with the applicable due 
process and notification requirements for a decision, it 
constitutes a readjudication decision.  Accordingly, the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing 
Mayfield v. Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) 
(Mayfield II).

Thus, the presumption of prejudice against the veteran 
because of the timing of the notice is rebutted.  See 
Sanders, supra.  With regard to any error of not providing 
the veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, the veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claims by VA.

While the veteran does not have the burden of demonstrating 
prejudice, it is  pertinent to note that the evidence does 
not show, nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  

The Board also finds that all necessary assistance has been 
provided to the veteran.  The claims file includes service 
medical records, personnel records, SSA disability records, 
and post-service medical treatment records.

The Board will evaluate whether VA had a duty to provide a VA 
examination regarding the claims on appeal.

Regarding service connection for PTSD, the veteran underwent 
a VA psychiatric examination in November 2002, which was 
thorough in nature and showed that he did not meet all of the 
diagnostic criteria for PTSD.  Moreover, the record does not 
confirm combat duty or verify any alleged in-service 
stressor.  An October 2002 VA examination also ruled out a 
current diagnosis of a disease manifested by claimed 
intermittent claudication.  As the competent evidence of 
record does not indicate that the veteran currently has PTSD 
or a disease manifested by intermittent claudication, there 
is no duty to provide another examination or opinion 
regarding either claim.  See 38 C.F.R. § 3.159(c)(4).  

Similarly, regarding the claim for service connection for 
diabetic retinopathy, there is no competent evidence of 
record that the veteran has this alleged disability.  An 
August 2003 VA eye examination specifically ruled out 
retinopathy.   Thus, there is no duty to provide another 
examination or opinion regarding this claim as well.  Id.

Regarding a duty to provide an examination with respect to 
the claims for service connection for CAD and valvular heart 
disease, neither disease is apparent until many years after 
service and there is no competent evidence of a nexus between 
any diagnosis of heart disease and service.  The veteran was 
provided VA cardiac examinations in April 2004 and August 
2006.  The Board finds these examinations provide non-
speculative evidence that rules out a nexus between heart 
disease and the veteran's service-connected diabetes 
mellitus.  There is no competent evidence to show that 
diabetes caused or aggravated any type of heart disease.  
Under these circumstances, there is no duty to provide 
another VA examination or medical opinion.  38 C.F.R. 
§§ 3.159; 3.310; see also McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

Regarding the claim for service connection for elevated blood 
cholesterol and triglyceride levels, the Board notes that as 
both are laboratory findings; they are not disabilities for 
VA compensation purposes.  Therefore, there is no requirement 
to obtain an examination or medical opinion.  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.303; 61 Fed. Reg. 20,440, 20,445 (May 
7, 1996); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Regarding the claims for service e connection for depression, 
a disability manifested by acid reflux or GERD, a left foot 
and toe disability, and psoriasis, to include psoriatic 
arthritis with difficulty walking, the Board notes that these 
disabilities were first apparent many years after service and 
there is no competent evidence that links any of these 
disorders to service or to service-connected diabetes 
mellitus.  Following an October 2002 VA general medical 
examination, the examiner indicated that the veteran's 
difficulty walking was due to conditions that are not 
service-connected.  It is pertinent to point out that service 
connection is currently in effect peripheral neuropathy of 
both lower extremities.  There is no duty to provide an 
examination or opinion with respect to these latter claims.  
See 38 C.F.R. §§ 3.159(c)(4), 3.310; McLendon, supra.

Regarding the claim for hypertension, absent the receipt of 
new and material evidence, there is no duty to provide a VA 
examination.  See 38 C.F.R. § 3.159(c)(4)(C)(iii).

Regarding the claim for an increased rating for service-
connected diabetes mellitus, the veteran underwent a VA 
examination to evaluate this disability in October 2005.  The 
Board finds that the examination reports is adequate for 
rating purposes and that there is no duty to provide another 
examination or opinion regarding this claim.  See 38 C.F.R. 
§§ 3.326, 3.327. 

Regarding the claim for entitlement to a TDIU, as explained 
in more detail below, the veteran does not meet the scheduler 
criteria for a TDIU and the medical evidence does not show 
the criteria for referral for consideration for such a rating 
on an extraschedular basis have been met.  There is no duty 
to provide an examination or medical opinion regarding this 
claim.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993). 

Law and Regulations:  
Service Connection Claims and Secondary Service Connection 
Claims

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Where a veteran served 90 days or more during a period of war 
or after December 31, 1946, and certain chronic diseases, 
including arthritis and cardiovascular disease (to include 
coronary artery disease, valvular heart disease and 
hypertension) become manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service. This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2007).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for a disability 
medically shown to be proximately due to or the result of a 
service-connected disability.  See 38 C.F.R. § 3.310(a).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also 
Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  For valid 
secondary service connection claims, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus between the service-connected disability and the 
claimed disability.  Wallin v. West, 11 Vet. App. 509, 512 
(1998).

An amendment to 38 C.F.R. § 3.310, effective October 10, 
2006, requires that a baseline level of severity of the 
nonservice-connected disease or injury must be established by 
medical evidence created before the onset of aggravation.  
See 71 Fed. Reg. 52744 (2006).  

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Law and Regulations:  PTSD and Depression

Establishing service connection for PTSD requires:  
(1) Medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptoms and the claimed in-service stressor.  38 C.F.R. § 
3.304(f); see Cohen v. Brown, 10 Vet. App. 128 (1997).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a veteran personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); 
Moran v. Principi, 17 Vet. App. 149 (2003); see also Sizemore 
v. Principi, 18 Vet. App. 264, 273-74 (2004).

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App.  
389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Furthermore, service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  

The question of whether the veteran was exposed to a stressor 
in service is a factual one, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 
1 Vet. App. 406 (1991).  Hence, whether a stressor was of 
sufficient gravity to cause or support a diagnosis of post-
traumatic stress disorder is a question of fact for medical 
professionals and whether the evidence establishes the 
occurrence of stressors is a question of fact for 
adjudicators.

Factual Background: PTSD and Depression

The veteran contends he has PTSD due to events that occurred 
during service (January 1966 to January 1969).  He further 
asserts that he has depression that is either directly 
related to service or that is secondary to his service-
connected diabetes mellitus.

In a pre-induction report of medical history, the veteran 
indicated a history of nervous trouble.  He did not mark this 
history at the time he completed a December 1968 report of 
medical history, prior to discharge.  No service medical 
records document complaint or treatment of a psychiatric 
disability during service.

The veteran's DD Form 214 does not show that he received any 
medals indicating that he engaged in combat.

In a December 2001 VA treatment record, the veteran noted 
that he was depressed because he was not working, but denied 
any more than situational depression.

In a May 2002 VA treatment record, it is documented that the 
veteran requested a referral because of depression, insomnia, 
and flashbacks relating to his Vietnam service.  An 
impression of depression and a questionable diagnosis of PTSD 
(depression/PTSD?) was recorded at that time.  A July 2002 
non-psychiatric VA treatment record also includes a 
questionable diagnosis of depression/PTSD.  Other VA 
treatment records include this diagnosis among the assessment 
of the veteran's disabilities.

The claims file includes an August 2002 VA mental health 
note.  The clinician reported that the veteran was a radio 
teletype in service, and that, in the field he was infantry 
and "second radio man."  He indicated that the veteran's 
life was threatened several times - including being shot at 
and ambushed.  History included being on duty on his radio at 
night and being subjected to incoming shells and rockets.  He 
recalled that the enemy had over run the base and that his 
friends were shooting at the enemy at as close as 20 yards.  
The veteran reported that two of his friends were wounded.  
The clinician also wrote that the veteran reported that he 
was in the hospital in Vietnam recovering from malaria when 
the hospital came under attack with rockets.  The diagnosis 
was recorded as "r/i" PTSD.  The Board is unaware of any 
meaning for the abbreviation "r/i" but it could mean rule 
in.  In any event, PTSD was clearly suspected.  

The veteran underwent a November 2002 psychiatric 
examination.  Review of the examination reports indicates 
that the veteran thoroughly interviewed the veteran and 
reviewed records, to include service medical records.  The 
veteran reported that in his job as radio and teletype 
operator in Vietnam, he was involved in a number of combat 
incidents.  He related that, on one occasion, while in a 
convoy, the truck in front of him was blown up; the driver 
was killed and the passenger badly injured.  He also reported 
the incident regarding the time while in the hospital.  The 
veteran also reported that he lost two high school friends 
during his combat experiences.  The examiner found that the 
veteran had adjustment disorder with depressed mood, and 
found that the veteran had no "full-blown" diagnosis of 
PTSD.  

In a July 2004 VA record, a clinician reported that the 
veteran had a history of anxiety since service in Vietnam, as 
well as depression for the last three to four years.  It was 
noted that he was treated with Valium on return from Vietnam.  
The clinician recorded a questionable diagnosis of PTSD; 
depressive and anxiety disorders; alcohol abuse in partial 
sustained remission; and nicotine dependence in full 
sustained remission.

In a September 2004 VA treatment record, a clinician reported 
that the veteran had depressive and anxiety disorders, not 
otherwise specified.  In another September 2004 record, a 
clinician indicated that the veteran had a provisional 
diagnosis of PTSD

In a January 2005 VA general medicine note, a staff physician 
found that the veteran had PTSD/depression.

In a March 2005 VA record, the veteran reported that, while 
in Vietnam, he was driving through the jungle and the truck 
in front of him was ambushed.  The recalled that, in 1967, 
while stationed in the mountain with an artillery battery in 
a bunker, they were attacked twice, needing to call in air 
strikes.  He indicated that he was fired upon while at his 
base camp and on patrol in the central highlands.  The 
veteran also reported the hospital incident noted above.

In another March 2005 mental health record, the veteran was 
diagnosed as having major depressive disorder (single 
episode, mild), anxiety disorder (provisional), alcohol abuse 
in partial sustained remission, and nicotine dependence in 
full sustained remission. 

The record contains a May 2005 mental health record.  
Diagnoses were depressive and anxiety disorder, not otherwise 
specified.

In a June 2005 VA record primarily documenting the veteran's 
cardiac history, it was listed that the veteran had untreated 
PTSD.

In a February 2006 statement, the veteran indicated that he 
had requested unit records regarding his PTSD stressors.  The 
veteran, however, did not submit any detailed stressors.
Analysis:  PTSD and Depression

The Board finds that the veteran does not have PTSD and 
depression attributable to service.  

Regarding service connection for depression, the record 
indicates that the veteran has been diagnosed as having 
various psychiatric disabilities, including depression.  The 
Board notes, however, that there are no medical records 
documenting that the veteran was treated for depression 
during service or for many years thereafter, nor is there 
medical evidence or a competent opinion that links a 
diagnosis of depression to service.  The record is also 
devoid of medical or psychiatric evidence or a competent 
opinion to support the claim that the veteran's diabetes 
mellitus caused or aggravated his depression.    

As to the veteran's assertion that his depression is somehow 
attributable to service, he has not been shown to possess the 
requisite medical training or credentials needed to render a 
competent opinion as to medical causation or medical 
diagnosis.  Accordingly, his lay opinion does not constitute 
competent medical evidence and lacks probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  As 
there is no probative evidence that the veteran's depression 
is attributable to service, service connection for depression 
is denied.

Regarding service connection for PTSD, there is no indication 
in the service records that he received a medal or decoration 
evincing combat duty.  Therefore, any alleged stressors 
require verification.  Cohen, Moreau, Dizoglio, supra.  
Although review of treatment records, as outlined above, 
reveals that the veteran has described multiple stressors 
during psychiatric treatment, the Board notes that he has not 
submitted to VA any list of stressors that he contends led to 
PTSD, even though he was requested to provide this 
information on several occasions and was provided with at 
least two PTSD questionnaires.  The duty to assist is not a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190 
(1991). 

The Board also finds that the preponderance of the evidence 
of record is against a current diagnosis of PTSD.  The record 
contains references in out patient clinic records of 
questionable diagnoses of PTSD or a history of same and a 
record that indicates that the veteran had a provisional 
diagnosis.  None of the records that indicate that the 
veteran has PTSD, however, indicate the basis for this 
diagnosis, nor does it appear that a diagnosis of PTSD was 
provided following an examination by a psychiatrist, 
psychologist or any other clinician with specific training in 
the diagnosis of psychiatric disabilities.  In the only 
psychiatric examination of record, completed by a medical 
doctor and a "Diplomat, American Board of Psychiatry and 
Neurology," the examiner found that the veteran did not meet 
all of the diagnostic criteria for PTSD.  The examination 
report indicates that the examiner interviewed the veteran 
and reviewed medical records.  Service connection is not 
warranted without a diagnosis of PTSD that conforms to the 
DSM-IV and the examiner found, in essence, that the veteran's 
symptoms did not meet the full criteria for PTSD.  See 
38 C.F.R. § 4.125.  

The Board finds that the November 2002 VA psychiatric 
examination to be the most probative evidence of record, 
because it was thorough in nature and performed by a 
psychiatrist and that examination ruled out a diagnosis of 
PTSD.  There is no competent evidence of a diagnosis of PTSD 
based upon a verified stressor.   

With respect to the psychiatric disease at issue, as well as 
the other claims for service connection addressed in this 
appeal, the matter of lay evidence and the doctrine of 
reasonable are addressed in the summary below.

Law and Regulations:  CAD and Valvular Heart Disease

As noted above, regulations provide that certain chronic 
diseases, including cardiovascular-renal disease (to include 
coronary artery disease and hypertension) and endocarditis 
(which includes all forms of valvular heart disease), will be 
considered to have been incurred in or aggravated by service 
even though there is no evidence of such disease during the 
period of service.  See 38 C.F.R. §§ 3.307, 3.309.  In order 
for the presumption to apply, the evidence must indicate that 
the veteran's cardiovascular disease, hypertension or 
valvular heart disease became manifest to a compensable (10 
percent) degree within one year of separation from service.  
See 38 C.F.R. § 3.307.

Factual Background: CAD and Valvular Heart Disease

The veteran contends that he has CAD and valvular heart 
disease that is either directly related to service or 
secondary to service-connection diabetes mellitus.

The veteran submitted treatise material regarding the 
connection between diabetes and heart disease.  Service 
medical records do not show any complaint or treatment for 
CAD or valvular heart disease nor is there evidence that the 
veteran was treated for such a disability until many years 
after service.

In an October 2002 VA general medical examination, the 
examiner noted that the veteran's risk factors for a heart 
condition include diabetes mellitus (which the examiner 
indicated was diagnosed in 1994), hypertension, high 
cholesterol, and mild hyperlipidemia.

A May 2003 echocardiogram revealed that the veteran had 
valvular heart disease manifested by myxomatous mitral valve 
prolapse with probably flailed posterior mitral valve leaflet 
with severe mitral regurgitation.

The veteran underwent an April 2004 VA heart examination.  
There was no claims file to review, but the examiner did 
review treatment records.  The veteran gave a history of 
having an episode of chest pain with associated shortness of 
breath in May 2003, and that he had had a cardiac 
catheterization, that according to report, showed normal 
coronary arteries, but that he had mitral valve prolapse.  
The examiner outlined his risk factors for coronary artery 
disease.  He noted that besides hypertension that was 
diagnosed in 1978, the veteran had diabetes.  The veteran 
reported that he had had diabetes since 1994, but the 
examiner found that he had been diagnosed n 2002, with mild 
glucose intolerance having been found previously.  The 
examiner also documented the history of smoking, with the 
veteran quitting in 1981.

The examiner outlined the diagnostic studies.  The examiner 
indicated that the veteran did not have CAD secondary to 
diabetes, and that the veteran's valvular heart disease, 
manifested by severe mitral regurgitation, was not secondary 
to diabetes mellitus.  The examiner provided the rationale 
for finding that the veteran did not have CAD.  He also found 
that the veteran's severe mitral valve regurgitation was most 
likely due to his longstanding hypertension and not due to 
diabetes.  He continued that, the fact that the veteran was 
diagnosed as having diabetes recently, made it less likely 
that the heart disability was secondary to diabetes.  The 
examiner stated that it takes about seven to ten years with 
diabetes to cause any problems.

In a May 2005 VA examination regarding the veteran's 
diabetes, the examiner noted that he veteran reported being 
diagnosed in 1995 as having diabetes, but the examiner noted 
that he was started on medications in 2002.

In a December 2005 VA pulmonary medicine consultation, the 
clinician completing the record indicated that the veteran 
had been referred for evaluation and treatment because of 
history of having gone through a mitral valve repair and a 
history of chronic obstructive pulmonary disease.  The 
clinician indicated that the veteran was diagnosed as having 
diabetes in 1994, but the veteran knew he was "prediabetic" 
since the 1980s.  The clinician did not indicate the basis 
for finding that this was the year of diagnosis.

In January 2006, the veteran underwent a cardiology consult.  
The clinician completing the record indicated that the 
veteran had a soft heart murmur heard in 2002, which 
progressed to congestive failure in 2003, and worsened to the 
point that he underwent mitral valve annuloplasty in 2005.  
The clinician indicated that the veteran had diabetes since 
1994, but did not indicate the basis for finding that this 
was the year of diagnosis.  He also indicated that the 
veteran had hypertension for the past 20 years.  Diagnoses 
were valvular heart disease with history of severe mitral 
regurgitation, minimal coronary arteriosclerosis by 
angiograms, no symptoms, hyperlipidemia, hypertension 
(controlled) and diabetes mellitus (fairly good control).

The veteran underwent a VA heart examination in August 2006 
by the same examiner who performed the April 2004 
examination.  The examiner reported review of the claims 
file.  The veteran contended that he began having heart 
problems in approximately May 2003, when he began having some 
episodes of chest pain with associated shortness of breath.  
The examiner indicated that the veteran had mild mitral valve 
prolapse at that time.  The veteran reported to the examiner 
that he was subsequently found to have severe mitral valve 
prolapse.

The examiner reported the veteran's contention that he was 
diagnosed as having diabetes in 1994.  The examiner 
documented, however, that the VA medical records dated in 
1994 showed that the veteran had a glucose tolerance test and 
that the report showed that he had an impaired glucose 
tolerance, but not diabetes mellitus.  The examiner found 
that the veteran was not diagnosed as having diabetes until 
2002, when the veteran was started on medication for this 
disability.  The examiner also reported the history of 
hypercholesterolemia and that the veteran was not smoking, 
but had smoked for 20 years.  The veteran quit smoking 30 
years prior.

Diagnosis was CAD, non-obstructive and minimal.  The examiner 
opined that the veteran's CAD was less likely than not 
secondary to his diabetes.  As rationale for this opinion, 
the examiner noted his conclusion that the veteran was not 
diagnosed as having diabetes in 1994, but rather in 2002.  
The examiner found, more likely, the veteran's CAD was due to 
long-standing hypertension and the severe mitral valve 
prolapse.  In essence, the examiner indicated that the 
veteran had diabetes for four years at the time of this 
examination, and according to the medical literature, 
diabetes usually takes seven to ten years with uncontrolled 
diabetes to cause any organ damage.  

Other documents dated in recent years indicate that the 
veteran has had a history of diabetes since 1994.

Analysis:  CAD and Valvular Heart Disease

The Board finds that the veteran does not have CAD or 
valvular heart disease that bean during or is related to his 
period of active service.  Service medical records are 
negative for any findings relating to cardiac disease, to 
include CAD or valvular heart disease and there is no post-
service medical evidence of such until decades after his 
separation from the military in January 1969.  There is no 
medical evidence or competent opinion that links a current 
diagnosis of CAD or valvular heart disease to service.

In the April 2004 VA examination, the examiner found that 
there was no connection between the veteran's valvular heart 
disease and his service-connected diabetes.  He provided a 
rationale for this opinion, including his review of the 
evidence in the claims file and finding that the veteran was 
diagnosed as having diabetes in 2002 and not 1994.  The 
examiner found that the heart disease was most likely due to 
longstanding hypertension.  Service connection is not in 
effect for hypertension and the instant decision finds that 
there is no new and material evidence of record to reopen 
this claim.  Although the examiner did not specifically make 
a finding regarding aggravation, he noted that it took about 
seven to ten years with diabetes to cause any problems, which 
rules out a finding of a chronic worsening or permanent 
increase in the severity of either heart disease at issue due 
to diabetes.  

At that time, the examiner did not find evidence of CAD.  A 
subsequent examination by the same physician in August 2006 
also found that the veteran had been diagnosed as having 
diabetes in 2002 and not 1994.  The examiner did diagnose 
CAD, non-obstructive and minimal, but opined that the 
veteran's CAD was less likely than not secondary to his 
diabetes.  The examiner found the CAD was more likely due to 
hypertension and severe mitral valve prolapse.  Service 
connection is not in effect for either of these diseases.  
The examiner provided as rationale for his opinion by stating 
that it usually takes seven to ten years of having 
uncontrolled diabetes to cause any organ damage, which rules 
out a finding of aggravation as well as causation.  There is 
no competent evidence to support a finding that the veteran's 
CAD or valvular heart disease was caused or aggravated by his 
diabetes mellitus. 

The Board has reviewed the treatise evidence of record.  As 
these treatises are generic in nature and do not specifically 
relate to the veteran's case, however, they are of far less 
probative value than the VA medical examination reports and 
opinions summarized above that obviously do detail the 
specifics of the veteran's heart diseases and diabetes.  See 
Sacks v. West, 11 Vet. App. 314 (1998); see also Wallin v. 
West, 11 Vet. App. 509 (1998).

Factual Background: A Disability Manifested by Acid Reflux

The veteran contends that he has a disability manifested by 
acid reflux that is attributable to service, to include as 
secondary to service-connected diabetes.  Service medical 
records do not document any complaint or treatment for a 
disability manifested by acid reflux during service.

The veteran underwent a VA general medical examination in 
October 2002.  Regarding acid reflux, the veteran reported 
that he began having this disability about two years prior.  
The veteran indicated that he had frequent heartburn and 
regurgitation of acids and associated chest pain.  The 
examiner noted that the veteran had reported this to his 
primary care physician and the veteran was diagnosed as 
having acid reflux.  The veteran had taken TUMS for this 
condition.  The examiner indicated that the veteran's 
symptoms included vomiting and acid regurgitation, as well as 
epigastric abdominal pain and heartburn.  An upper-GI done at 
this time revealed a small sliding hiatal hernia with a small 
amount of reflux, but no evidence of esophagitis.  Diagnosis 
was symptomatic small hiatal hernia with secondary mild GERD.

In a March 2003 VA treatment record, the veteran noted that 
he felt bloated.  Among the diagnoses, the clinician listed 
the abbreviation "AR", which apparently refers to aortic 
regurgitation.  There is no indication that it stands for a 
gastrointestinal disorder.

In a January 2006 VA cardiology consultation report, the 
veteran was noted to have some GI disturbance.




	Analysis:  A Disability Manifested by Acid Reflux

The Board finds that service connection for a disability 
manifested by acid reflux or GERD is not warranted.  Service 
medical records do not document any complaint or treatment 
for a disability manifested by acid reflux or GERD.  Although 
the record contains evidence that the veteran currently has 
an upper gastrointestinal disease, such was first diagnosed 
many years after service and there is no medical evidence or 
competent opinion, to include the October 2002 VA general 
medical examination that found GERD, that indicates there is 
a nexus between any current disease manifested by acid reflux 
or GERD and any incident of service, nor is there such 
evidence to support a finding that the veteran's upper 
gastrointestinal disease was caused or aggravated by his 
diabetes.  

Factual Background: Elevated Cholesterol and Triglycerides 
Blood Levels

The veteran filed a claim indicating contending that service 
connection is warranted for high cholesterol and 
triglycerides.

The claims file includes medical evidence of elevated 
cholesterol and triglyceride levels, including in a June 2003 
VA clinical laboratory report.  Previously, in the October 
2002 VA general medical examination, the examiner noted, in 
regard to this claim, that the veteran reported that he was 
diagnosed as having mild hyperlipidemia in 1978.  The 
examiner confirmed that the veteran had hyperlipidemia but 
also noted that he did not receive any treatment for this 
condition.  

Analysis:  Cholesterol and Triglyceride Levels

High cholesterol is also referred to as hypercholesterolemia 
or hyperlipidemia. Hypercholesterolemia is an "excess of 
cholesterol in the blood."  Dorland's Illustrated Medical 
Dictionary 792 (28th ed. 1994).  Hyperlipidemia is "a general 
term for elevated concentrations of any or all of the lipids 
in the plasma, including hypertriglyceridemia, 
hypercholesterolemia, etc."  Id. at 795.

Elevated cholesterol and triglyceride blood levels are 
laboratory results and are not, in and of themselves, 
disabilities for VA compensation purposes.  See Schedule for 
Rating Disabilities; Endocrine System Disabilities, 61 Fed. 
Reg. 20,440, 20,445 (May 7, 1996).  The term "disability," 
as used for VA purposes, refers to a condition resulting in 
an impairment of earning capacity.  See Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  In this case, there is no 
indication that these laboratory results are manifested by 
any such impairment.  "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of present disability there can be no valid 
claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(citation omitted); see 38 U.S.C.A. §§ 1110, 1131 (West 
2002).  

As elevated blood cholesterol and triglyceride levels are 
laboratory results and do not represent a disability in and 
of itself, the Board finds that service connection must be 
denied.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2007); 61 
Fed. Reg. 20,440, 20,445 (May 7, 1996); Allen, supra; 
Brammer, supra.  

Factual Background: Intermittent Claudication

The veteran contends that he has intermittent claudication 
that is attributable to service, to include as secondary to 
service-connected diabetes mellitus.

At the time of a June 2002 VA diabetes examination, the 
veteran complained of cramps in is legs with pain to his toes 
and soreness of his ankles, wrists and lower back.  

In an October 2002 record, the veteran's chief complaint was 
nocturnal calf/leg cramps.  The veteran denied claudication.

The veteran also underwent a VA general medical examination 
in October 2002.  The examiner noted that the veteran had a 
history of intermittent claudication in 1976 with increasing 
cramps in his legs, calves and ankle.  It was noted that the 
veteran would have to stop when he would walk 200 feet and 
take rest, but such was due to the cramps and ankle pain and 
not due to any signs of peripheral vascular disease or any 
signs of a circulation problem.  The examiner opined that 
these cramps were most likely due to physical de-
conditioning, and he was not sure if the veteran had "some 
kind of electrolyte imbalance."  The examiner noted, 
however, that in a June 2002 examination he had performed to 
evaluate the veteran's diabetes, the veteran had "very good 
and strong" peripheral pulses, which was confirmed in this 
instant examination.  The examiner, therefore, found no 
evidence of peripheral vascular disease, and found that the 
veteran did not have intermittent claudication.

A March 2005 VA treatment record notes that the veteran had a 
tight calf and fascia.

Analysis:  Intermittent Claudication

A review of the claims file indicates that the veteran was 
apparently found to have intermittent claudication in 1976, 
and continues to have complaints of pain in his calves.  An 
October 2002 VA general medical examination, however, found 
that the veteran did not have intermittent claudication or 
any underlying disease manifested by same. 

Claudication, which is defined as limping or lameness, does 
not constitute evidence of a current disability.  DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 338 (28TH Ed. 1994).  
Intermittent claudication is a symptom of a disease, rather 
than a disease.  62 Fed. Reg. 65,217 (Dec. 11, 1997).  As the 
diagnosis of claudication is one of a symptom only, and not a 
diagnosis of a disease, it is insufficient to establish a 
current disability as required to substantiate the service 
connection claim.  Similarly, the diagnoses of leg pain are 
symptoms, and cannot fulfill the criteria of a current 
disability.

The Court has held that a symptom, such as pain, alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not, in and of itself, constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), 
vacated in part and remanded on other grounds sub. nom. 
Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001); 
Evans v. West, 12 Vet. App. 22 (1998) (holding that there was 
no objective evidence of a current disability, where the 
medical records showed the veteran's complaints of pain, but 
no underlying pathology was reported).

In the absence of competent evidence of a current disease 
manifested by claudication or leg pain, to include peripheral 
vascular disease or more specifically arterial vascular 
disease in the legs, the elements of a successful service 
connection claim are not satisfied.

Factual Background: Diabetic Retinopathy.

The veteran has asserted that he has an eye disability 
attributable to service, to include asserting that this 
disability is secondary to his service-connected diabetes.  
The veteran submitted treatise material regarding pre-
diabetes and eye damage.  Service medical records do not show 
any complaint or treatment of retinopathy.

In an August 2003 eye diabetic consult note, a clinician 
recorded that the veteran saw a flash of light and floaters 
in the left eye, one of them moon shaped.  The clinician 
found that there was no retinopathy.  

The veteran's eyes were examined in September 2003.  There is 
no indication that the veteran was found to have retinopathy.  
In June 2004, the veteran's eyes were evaluated.  The 
clinician noted a history of floaters and cupping of optic 
nerve of the left eye.  The clinician, however, did not 
indicate that the veteran had retinopathy. 

In an October 2005 VA examination evaluating the veteran's 
diabetes, the veteran reported that he had occasional 
blurring of vision.  The examiner noted that the veteran had 
not been found to have diabetic retinopathy.

Analysis:  Diabetic Retinopathy 

The Board finds that service connection for diabetic 
retinopathy is not warranted.  The medical records in the 
claims file indicate that the veteran has been found to have 
floaters but such has not been attributed to retinopathy.  In 
an August 2003 examination of his eyes, a clinician 
specifically found that the veteran did not have retinopathy 
and there is no other medical evidence to indicate that the 
veteran has diabetic retinopathy.  In the absence of proof of 
a present disability, there can be no valid claim.  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Factual Background: A Left Foot and Toe Disability

The veteran contends that he has a left foot and toe 
disability attributable to service or that they are secondary 
to his service-connected diabetes mellitus.  Service medical 
records do not document any complaint or treatment for a left 
foot or toe disability.

A June 2000 private record indicates that the veteran sought 
treatment for left ankle swelling.  A June 2000 X-ray was 
read as normal.

A February 2002 VA treatment record documents that the 
veteran has psoriatic arthritis and that the veteran's "main 
problem" is left ankle pain.

At the time of a June 2002 VA diabetes examination, the 
veteran complained of cramps in is legs with pain to his toes 
and soreness of his ankles, wrists and lower back.  

In an August 2002 record, a clinician indicated that the 
veteran had psoriatic arthropathy and diabetes mellitus, and 
that the veteran had intermittent severe joint pain.

Also in an August 2002 request for medical information, a VA 
clinician documented that the veteran had left foot posterior 
tibialis dysfunction, psoriatic arthritis, and diabetes.

The record contains a September 2002 claim for disability 
insurance benefits/ doctor's certificate in which a 
podiatrist reported that the veteran had left foot posterior 
tibialis tendon dysfunction.  Another September 2002 VA 
treatment record also documents that the veteran had 
posterior tibial tendon dysfunction.

In an October 2002 VA general medical examination, the 
examiner evaluated the veteran's difficulty walking.  History 
obtained at that time included the onset of having difficulty 
walking in 1978.  The veteran indicated that he was told this 
was secondary to psoriatic arthritis in his ankles.  A 
history of a torn ligament in the right ankle and left ankle 
tendinitis was also reported.  It was observed that the 
veteran had begun using a cane.  The examiner opined that the 
veteran's difficulty with ambulation was "mostly due to his 
ankle condition and his back and his hip pain, not due to any 
condition related to circulation or diabetes."

In addition, in this October 2002 examination, the veteran 
reported noticing some yellowish coloration and thickness of 
his toenails since 1982-83, and he indicated that this 
condition has been the same since that time.  Although 
treated, the fungus had not cleared.  The examiner again 
noted that the veteran had been diagnosed as having 
onychomycosis and tendinitis of the left and right ankles.  
Diagnosis was bilateral foot onychomycosis.  October 2002 X-
rays of the left foot revealed no significant bony or joint 
abnormalities, and the soft tissues were normal.

A December 2002 VA treatment document indicates that the 
veteran had been informed hat he needed surgery on his left 
ankle posterior tibialis tendon.

A May 2003 VA treatment record documents that the veteran 
sought treatment for an old left ankle fracture that 
continued to be painful.

A June 2003 VA treatment record reflects that the veteran had 
numbness, burning and tingling in his feet all the time.  A 
history of diabetes and psoriatic arthritis was noted.  The 
clinician diagnosed pes planus.  A February 2003 rating 
decision granted service connection for peripheral neuropathy 
of the right and left leg.

In a September 2003 treatment record, a clinician documented 
that the veteran stated that his foot pain and arch collapse 
started approximately two years ago; the clinician noted that 
the veteran used a cane for ambulation, and indicated it was 
painful for the veteran to walk.

In a March 2005 record, the veteran complained of left foot 
pain.  The veteran was found to have flat feet (pes planus).  
In a May 2005 record, the veteran was noted to have a 
"fallen" left arch.

A May 2005 VA record documents that the veteran complained 
that both feet stung, and the clinician noted that both feet 
were red and peeling.

A June 2005 VA medical treatment document records that the 
veteran had non insulin dependent diabetes mellitus with 
neuropathy, and onychomycosis.
 
An August 2006 VA treatment record indicates that the veteran 
complained of occasional cramping in his toes.

In a July 2006 record, a VA podiatrist diagnosed the veteran 
as having non-insulin dependent diabetes mellitus, 
onychomycosis, and flat feet.  

Analysis:  A Left Foot and Toe Disability

First, the Board again highlights that service connection is 
in effect for peripheral neuropathy of the lower extremities.  
In addition, the veteran's claim for service connection for 
psoriasis, to include psoriatic arthritis, is manifested by 
leg symptoms and is discussed below.

The service medical records do not document any treatment or 
complaint of a foot or toe disability.  As outlined above, 
the veteran has been found to have multiple disabilities of 
his left foot according to the medical evidence.  None of the 
medical evidence, however, indicates that any of these 
disabilities are causally linked to any incident of active 
service.  There is no medical evidence or competent opinion 
that supports a finding that a left foot or left toe 
disability was caused or aggravated by the veteran's service-
connected diabetes (aside from the already service-connected 
peripheral neuropathy of the lower extremities).
Factual Background: Psoriasis with Difficulty Walking

The veteran contends that he has psoriasis and difficult 
walking that began during or as the result of his period of 
active service.

An undated service medical record indicates that the veteran 
had a questionable diagnosis of resolving cellulitis.  An 
"acne diet" was recommended.  Upon the veteran's separation 
examination, conducted in December 1968, the clinician 
indicated that the veteran had acne vulgaris.

In an undated post-service medical record, a clinician noted 
that the veteran had facial acne as a teenager.  The record 
also indicated that the veteran had history of multiple scaly 
lesions on various parts of his body.  

In a March 1987 record, the veteran was also noted to have 
multiple lesions and multiple isolated red plagues with 
scales.  Another April 1987 VA document indicates that the 
veteran had a diagnosis of "probable psoriasis."  The 
clinician indicated that the veteran had the disability for 
10 years (with makes the onset date approximately 1977) and 
that it was of an undetermined cause.  The clinician also 
noted the veteran history of acne as a teenager.  

In a September 1987 rating decision, the RO denied the claim 
for service connection for psoriasis.  The RO found no 
evidence of this disability in service.

In a March 2002 letter, the veteran stated that he was 
evaluated for what was initially believed to be malaria while 
on active duty but was subsequently treated for an unknown 
foreign organism.  He indicated that after this treatment he 
began having skin problems.

An April 1995 record includes the notation of a history of 
psoriasis since 1972.

According to a February 2001 private treatment record, the 
veteran gave a history of psoriasis of 26 years' duration.

An April 2002 VA treatment record includes a reference to a 
30 year history of psoriasis.

In the October 2002 VA general medical examination, the 
examiner evaluated the veteran's difficulty walking.  The 
veteran reported that he began having difficulty walking in 
1978; he was informed that the problem was secondary to 
psoriatic arthritis in his ankles.  The examiner also 
documented that the veteran had been diagnosed as having a 
right ankle torn ligament and left ankle tendinitis.  The 
examiner noted that the veteran had begun using a cane.  The 
examiner opined that this difficulty walking was "mostly due 
to his ankle condition and his back and his hip pain, not due 
to any condition related to circulation or diabetes."

In a December 2002 VA treatment record, the clinician 
completing the record noted that the veteran had been treated 
for psoriasis in the last few years. 

A February 2006 VA treatment record indicates that the 
veteran had a flare-up of psoriasis.  

Multiple other documents indicate that the veteran has 
psoriatic arthritis.  The Board notes that SSA records 
indicate the primary diagnosis for purposes of SSA disability 
was psoriatic arthritis.

Analysis:  Psoriasis, Including Psoriatic Arthritis with 
Difficulty Walking

The Board finds that the veteran does not have a psoriasis or 
psoriatic arthritis with difficulty walking attributable to 
service.  There is medical evidence of record that indicates 
that the veteran developed psoriatic arthritis and that this 
disability had caused a gait disturbance.  There is no 
medical evidence of record, however, that links psoriasis to 
service or to service-connected diabetes mellitus.  Although 
the veteran was noted to have resolving cellulitis in service 
and acne as a teenager prior to service, there is no medical 
evidence that indicates that these disabilities are related 
in any way to the currently diagnosed psoriasis.  The service 
medical records indicate that the veteran was treated for a 
viral syndrome "viral type undetermined" during service, 
but there is no medical evidence that he was diagnosed as 
having psoriasis or arthritis of any type at this time and 
psoriasis or psoriatic arthritis was not found upon his 
separation from service examination.  The veteran contends he 
was treated for suspected malaria in service but such is not 
related to the skin disease at issue or arthritic 
complications of same; no abnormal finding was reported 
during service that was attributed to psoriasis or psoriatic 
arthritis, nor was there any indication of problems with 
ambulation.

To the extent that the veteran is contending that he has had 
psoriasis since service (see 38 C.F.R. § 3.303), his 
contention is outweighed by the absence of any 
contemporaneously recorded medical evidence indicative of 
psoriasis until April 1987, more than 18 years after service.  
Further, the Board notes that multiple medical treatment 
records, as outlined above, in which it is indicated that the 
veteran's psoriasis developed after the veteran's discharge 
from service.  These records include the April 2002 VA 
treatment record that documents that the veteran had a 30 
year history of psoriasis.

                                                      Summary

The Board has considered the veteran's contentions regarding 
the claimed causal relationships between the disabilities at 
issue and service or, in the alternative, that they were 
caused or aggravated by his service-connected diabetes 
mellitus.

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition (noting that sometimes the layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Further, the veteran is competent to report symptoms because 
this requires only personal knowledge, not medical expertise, 
as it comes to him through his senses. Layno v. Brown, 6 Vet. 
App. at 470.  As a lay person, however, he is not competent 
to offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

There is no evidence of record to show that the veteran is a 
medical professional or has had any medical or psychiatric 
training to render him competent to diagnose any of the 
diseases at issue or to provide an opinion in the causation 
of such diseases.  As discussed above, the preponderance of 
the medical and psychiatric evidence weighs against a current 
diagnosis of PTSD and there is no competent diagnosis of PTSD 
based upon a verified in-service stressor.  The medical 
evidence of record also rules out a current diagnosis of a 
disease manifested by claudication, to include peripheral 
vascular disease or occlusive arterial disease of the lower 
extremities, and diabetic retinopathy.  There is no medical 
evidence of CAD, valvular heart disease, psoriasis (to 
include psoriatic arthritis), acid reflux disease or GERD, 
and a left foot and toe disability during service or for many 
years thereafter.  There is no medical evidence or competent 
opinion that links any of there disorders to service or to 
the veteran's service-connected diabetes.  In the Board's 
judgment, PTSD, coronary artery disease (CAD), valvular heart 
disease, a chronic disease manifested by acid reflux or GERD, 
a disease manifested by claudication, an underlying ankle or 
toe disability manifested by pain or other symptoms, and 
diabetic neuropathy are not the type of diseases that can be 
diagnosed by a layman.  Jandreau, supra.  Such diagnoses are 
based upon clinical evaluations and in some cases, such as 
the veteran's heart diseases, gastrointestinal disorder and 
arthritis, laboratory or other diagnostic studies.  Thus, 
while the veteran is competent to report what comes to him 
through his senses, he does not have medical expertise to 
diagnose these specific disorders.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  As far as the alleged links 
to service or to service-connected diabetes is concerned, the 
veteran, as a layman, cannot provide a competent opinion 
regarding causation.

As noted above, elevated blood cholesterol and triglycerides 
are laboratory findings and, in and of themselves, are not 
diseases for VA compensation purposes.  With respect to the 
other diseases alleged by the veteran as warranting service 
connection on a direct incurrence or secondary basis, the 
Federal Circuit has held that lay evidence is one type of 
evidence that must be considered and competent lay evidence 
can be sufficient in and of itself.  The Board, however, 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence. See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).  This would include weighing the absence of 
contemporary medical evidence against lay statements as in 
this case.  As noted above, the service medical records show 
no diagnosis of PTSD depression, a disease manifested by 
claudication (to include peripheral vascular disease or 
occlusive arterial disease of the lower extremities), 
diabetic retinopathy, heart disease (to include CAD and 
valvular heart disease, psoriasis (to include psoriatic 
arthritis), acid reflux and GERD, or a left foot and toe 
disability during service.  There is no post-service medical 
evidence of these  disorders until many years after service 
and, in the case of PTSD, a disease manifested by 
claudication and diabetic retinopathy, examinations in recent 
years have ruled out such diagnoses.  There is no medical 
evidence or competent opinion that links any of these 
disorders to service or to the veteran's service-connected 
diabetes.  

The gap of time of between service and the first competent 
evidence of a diagnosis of any of these disorders is, in 
itself, significant and it weighs against the veteran's 
claims for service connection.  See Maxon v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged period 
without medical complaint can be considered in service 
connection claims).  And even without consideration of the 
medical and competent opinion evidence summarized above, the 
veteran's contention of continuity of relevant symptomatology 
since service is outweighed by the history recorded in 
multiple record documents before he made such allegations in 
support of his claims.   

It is also pertinent to note that the veteran has not made a 
contention that his difficulty walking is due to any other 
disability other that psoriatic arthritis, and the record 
indicates that the veteran asserted that he began having 
difficulty walking in 1978 [see October 2002 VA general 
medical examination], which is approximately 8 years after 
service.

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claims for 
service connection for PTSD, depression, a disease manifested 
by claudication (to include peripheral vascular disease or 
occlusive arterial disease of the lower extremities), 
diabetic retinopathy, heart disease (to include CAD and 
valvular heart disease), psoriasis (to include psoriatic 
arthritis), acid reflux and GERD, and a left foot and toe 
disability on direct incurrence or secondary bases.  
Therefore, the benefit of the doubt doctrine is not 
applicable and the claims must be denied.  See 38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert v. Derwinski, 1 Vet. 
App. 49, 56 (1990).  The Board also finds that, as discussed 
above, elevated blood cholesterol and triglyceride levels are 
laboratory findings and not diseases within the meaning of 
the applicable law and regulations.  As such, service 
connection must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 

Law and Regulations, Factual Background, and Analysis: 
New and Material evidence - Hypertension

In a November 1965 pre-induction report of medical history, 
the veteran indicated that the he had a history of high blood 
pressure.  The clinician adding notes to the record indicated 
that the veteran had high blood pressure in high school.  The 
veteran also noted the history of high blood pressure at the 
time he completed a report of medical history prior to his 
discharge, in December 1968.  The clinician noted that the 
veteran gave a history of high blood pressure but there were 
no elevated blood pressure readings in the chart.  

In an undated post-service medical record, a clinician noted 
that the veteran had been diagnosed as having hypertension in 
1978.  A March 1987 VA record indicates that the veteran had 
hypertension.  In an April 1987 VA treatment record, the 
veteran was again found to have hypertension.

In a September 1987 rating decision, the RO denied the claim 
for service connection, finding that service medical records 
indicated normal blood pressure readings during service and 
that the veteran gave a history of high blood pressure 
readings in high school.  This decision became final.  
38 U.S.C.A. § 7105.

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  The evidence that must be considered in 
determining whether there is a basis for reopening the claim 
is that evidence added to the record since the last 
disposition in which the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).

The Board notes that the veteran's claim for hypertension was 
previously denied on a direct service connection basis only.  
The claim has now been considered on the basis of whether it 
is secondary to service-connected diabetes.  Recently the 
Court of Appeals for Veterans Claims held that separate 
theories in support of a claim for a particular disability 
are to be adjudicated under one claim.  See Robinson v. 
Mansfield, 21 Vet. App. 545, 550-51 (2008), citing, Bingham 
v. Principi, 421 F.3d. 1346, 1349 (Fed. Cir. 2005). 

For claims filed on or after August 29, 2001, such as this 
claim, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

With these considerations, the Board must now review all of 
the evidence which has been submitted by the veteran or 
otherwise associated with the claims file since the last 
final decision in September 1987.  At this stage, the 
credibility of new evidence is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

An April 1995 record indicates that the veteran had 
hypertension since 1983.  The record indicates that he 
currently had severe hypertension.

In October 2002, the veteran underwent a VA general medical 
examination.  Regarding hypertension, the veteran reported to 
the examiner that he was first told that he had high blood 
pressure in 1976.  The examiner indicated, however, that the 
medication was Valium that was given to the veteran because 
he was found to have reactive high blood pressure due to is 
anxiety and nervousness.  The examiner indicated that the 
veteran was started on medication for hypertension in 1998.  
(Emphasis added.)  The diagnosis was essential hypertension.

A May 2003 echocardiogram revealed that the veteran had mild 
pulmonary hypertension.

An October 2005 VA examination regarding diabetes noted that 
the veteran was diagnosed as having hypertension in the 
1980s.

In a December 2005 VA pulmonary medicine consultation, the 
clinician completing the record indicated that the veteran 
had been referred for evaluation and treatment because of 
history of having gone through a mitral valve repair and a 
history of chronic obstructive pulmonary disease.  The 
clinician indicated that the veteran had severe hypertension 
since 1983 or 1984. 

In January 2006, the veteran underwent a cardiology consult.  
The clinician indicated that the veteran had hypertension for 
the past 20 years.  Diagnoses included controlled 
hypertension.

A February 2006 VA treatment record indicates that the 
veteran has hypertension.

After review of the record, the Board finds that new and 
material evidence sufficient to reopen the claim has not been 
received.  The claim was originally denied based on the 
finding that the veteran did not have hypertension in 
service.  Since the September 1987 RO decision, the veteran 
has submitted additional evidence that he has a current 
disability.  This evidence also indicates various dates at 
which the veteran was first diagnosed as having hypertension.  
The veteran has not submitted any evidence, however, that he 
was diagnosed as having hypertension in service or that the 
hypertension is due to service-connected diabetes.  

Although the veteran has submitted new evidence, material 
evidence related to an unestablished fact necessary to 
substantiate the claim has not been received.  That is, 
evidence indicating that the veteran's hypertension was 
incurred in or aggravated by service has not been submitted.  
In this regard, the Board notes although the veteran 
indicated a history of high blood pressure at a pre-induction 
examination, the veteran was noted to have high blood 
pressure at any time during service.  The Board finds that 
the evidence that the veteran was diagnosed as having 
hypertension after service is cumulative and redundant of the 
evidence of record at the time of the final September 1987 
rating decision; it merely confirms the veteran has 
hypertension.  As such, it does not raise a reasonable 
possibility of substantiating the claim.  Therefore, as the 
Board finds that new and material evidence has not been 
submitted, the claim for service connection for hypertension 
is not reopened; the appeal of this claim is denied.

Law and Regulations:  Increased Rating for Service-Connected 
Diabetes Mellitus

The veteran contends that the initial rating assigned to his 
diabetes mellitus disability does not adequately contemplate 
the severity of his symptoms.  The veteran asserts that the 
disability warrants a higher rating.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991). 

The veteran has challenged the initial disability rating by 
seeking appellate review of the RO's initial evaluation 
because of his dissatisfaction with it as being too low.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (noting 
distinction between claims stemming from an original rating 
versus increased rating); see also Proscelle v. Derwinski, 2 
Vet. App. 629, 631-32 (1992) (discussing aspects of a claim 
for increased disability rating).

In the case of a Fenderson appeal, separate ratings may be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" rating.  Fenderson, 12 
Vet. App. at 126.  The Board gives consideration to all the 
evidence of record from the date of the veteran's claim.  See 
Fenderson, 12 Vet. App. at 126, 127.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  The regulations also 
provide that where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21

Diagnostic Code 7913 provides ratings for diabetes mellitus.  
Diabetes mellitus that is manageable by restricted diet is 
rated 10 percent disabling.  Diabetes mellitus requiring 
insulin and restricted diet, or; oral hypoglycemic agent and 
restricted diet, is rated 20 percent disabling.  Diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities is rated 40 percent disabling.  Diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
rated, is rated 60 percent disabling.  Diabetes mellitus 
requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately rated, is rated 100 percent 
disabling.  Note (1) to Diagnostic Code 7913 provides that 
compensable complications of diabetes are to be rated 
separately unless they are part of the criteria used to 
support a 100 percent rating (under Diagnostic Code 7913).  
Noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913.  Note (2) 
provides that, when diabetes mellitus has been conclusively 
diagnosed, the adjudicator is not to request a glucose 
tolerance test solely for rating purposes.  38 C.F.R. § 
4.119. 

Factual Background: Increased Rating for Service-Connected 
Diabetes Mellitus

In the veteran's March 2005 notice of disagreement, he wrote 
that he had weakness, fatigue and was on a restricted diet 
due to his diabetes, and that he was on medication and had to 
check his blood three times daily.

In an August 1995 record, a clinician noted that the veteran 
was noncompliant with his diabetes control.  A June 1997 
record indicates that the veteran had non-insulin dependent 
diabetes mellitus, under good control.

In June 2002, the veteran underwent a VA examination for his 
diabetes.  The veteran reported no episodes of ketoacidosis.  
He also only had occasional episodes of hypoglycemia that 
were mild and did not require hospitalization.  The veteran 
stated that he was on a restricted diet, but indicated that 
he drank regular sweet lemonade.  The examiner, therefore, 
found it was most likely that he was not on any restricted 
diet.  The veteran also indicated that his diabetes 
restricted his daily activities, but upon questioning, the 
examiner found that it was most likely the veteran's 
psoriatic arthritis that prevented him from doing most of his 
daily activities.  Diagnosis was uncontrolled diabetes 
mellitus, type 2.

A September 2002 VA treatment document records that the 
veteran's diabetes was under poor control, with the veteran's 
diet noted to be "very erratic."  An October 2002 VA 
treatment record also lists the veteran's diabetes as being 
under poor control.  Other VA medical records dated in 2002 
indicate that the veteran's diabetes was not was controlled.  

A December 2002 VA treatment document indicates that his 
diabetes was under improved control.  A March 2003 record 
again noted that the veteran's diabetes was poorly 
controlled.  A May 2003 VA treatment record indicates that 
the veteran's diabetes was poorly controlled due to 
noncompliance.  An October 2003 VA treatment record indicates 
that the veteran's diabetes was well controlled.

In a May 2005 mental health record, the veteran reported that 
his diabetes was "still fragile" and very much "out of 
control" with no constancy.

A June 2005 VA treatment record indicates that the veteran 
had fair control at home of his diabetes mellitus.  An August 
2005 VA treatment record documents that he veteran's diabetes 
was under good control.

A July 2005 VA treatment record indicates that the veteran's 
diabetes was stable and that the veteran would begin a 
diabetic diet.

The veteran underwent a VA examination in October 2005.  The 
veteran reported being placed on a restricted diet in 2000, 
but he denied that he had restriction of activities due to 
diabetes.  The veteran was not currently on insulin.  He 
denied episodes of ketoacidosis and stated that he had 
occasional episodes of hypoglycemia, which were resolved 
completely by drinking orange juice. The veteran had not been 
hospitalized for this disability.

In January 2006, the veteran underwent a cardiology consult.  
The clinician found that the veteran had diabetes mellitus, 
with fairly good control.

A February 2006 VA treatment record indicates that the 
veteran's diabetes was under good control.  

Analysis:  Increased Rating for Service-Connected Diabetes 
Mellitus

The Board finds that entitlement to an initial or staged 
rating in excess of 20 percent for diabetes mellitus is not 
warranted.  The evidence indicates that the veteran's 
disability does not require insulin or that he has had 
episodes of ketoacidosis.  While the veteran has noted that 
he has had hypoglycemia, there is no evidence that he has had 
an episode requiring hospitalization.  Lastly, while the 
veteran indicated in a June 2002 VA examination that he had 
restricted activities due to diabetes, the examiner found 
that the veteran's restrictions were most likely due to other 
disabilities.  In an October 2005 VA examination, the veteran 
did not indicate that he had restrictions of daily activity 
due to diabetes.  

Therefore, after review of the evidence of record, the Board 
cannot find evidence that the veteran has symptoms of 
diabetes that more nearly approximates the criteria for a 40 
percent or higher rating.  A schedular rating in excess of 20 
percent is denied.

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), consideration has been given to the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations, whether the veteran raised them, 
including § 3.321(b)(1), which governs extraschedular 
ratings.  The Board finds that the evidence of record does 
not show that the veteran's diabetes mellitus is manifested 
by "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1).  Although the 
veteran has contended that he is unemployable due to service-
connected disabilities, this contention is more properly 
considered a claim for TDIU, which is addressed below.  The 
veteran has not specifically contended that the diabetes, 
itself, causes marked interference with employment and there 
is no medical evidence or competent opinion to show that 
service-connected diabetes mellitus causes marked 
interference with employment or necessitates frequent 
hospitalization beyond that contemplated by the rating 
schedule.  In the absence of requisite factors, the criteria 
for submission for consideration of an extraschedular rating 
for this disability pursuant to 38 C.F.R. § 3.321(b)(1) are 
not satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
claim for a rating in excess of 20 percent for diabetes 
mellitus must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz, 
supra; Gilbert, supra.

Law and Regulations:  TDIU

A veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  A total disability rating may be assigned where 
the schedular rating is less than total when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  38 C.F.R. 
§ 4.16(a) also provides that disabilities resulting from 
common etiology or a single accident will be considered as 
one disability.

Consideration may be given to a veteran's level of education, 
special training, and previous work experience in arriving at 
a conclusion, but not to his age or the impairment caused by 
any non-service-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19.

The term "unemployability," as used in VA regulations 
governing total disability ratings, is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue 
is whether the veteran's service-connected disability or 
disabilities preclude him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage").  See 
Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for 
TDIU, the Board may not reject the claim without producing 
evidence, as distinguished from mere conjecture, that the 
veteran's service-connected disability or disabilities do not 
prevent him from performing work that would produce 
sufficient income to be other than marginal.  See Friscia v. 
Brown, 7 Vet. App. 294 (1995).

The Court has held that the central inquiry in determining 
whether a veteran is entitled to a TDIU is whether service-
connected disabilities alone are of sufficient severity to 
produce unemployability.  See Hatlestad v. Brown, 5 Vet. App. 
524 (1993).  The test of individual unemployability is 
whether the veteran, as a result of his service-connected 
disabilities alone, is unable to secure or follow any form of 
substantially gainful occupation which is consistent with his 
education and occupational experience.  38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16; Hatlestad, supra. 

It is the established policy of VA, however, that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service- connected 
disabilities shall be rated totally disabled.  38 C.F.R. § 
4.16(b).  Rating boards should refer to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities but who fail to meet 
the percentage requirements set forth in 38 C.F.R. § 4.16(a).  
Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
However, the Board can address the matter of referral of this 
matter to appropriate VA officials. 

Factual Background:  TDIU

The veteran contends that he is unable to work due to 
service-connected disabilities.  In a September 2004 letter, 
the veteran claimed entitlement to a TDIU, providing as 
support for this claim that he was receiving SSA benefits 
based on his service-connected disabilities.  Service 
connection is currently in effect for diabetes mellitus, 
rated 20 percent, peripheral neuropathy of the lower 
extremities, rated 10 percent for each extremity, tinnitus, 
rated 10 percent, and bilateral hearing loss, rated as 
noncompensable.  The veteran's combined service-connected 
rating is 40 percent.

In a July 2006 statement, the veteran indicated that he had 
been on SSA disability, and that he could not perform regular 
job duties due to complication of his diabetes or 
disabilities aggravated by his diabetes.  He also indicated 
that he could not hear certain sounds or crowds.  The Board 
again notes that SSA records indicate the primary diagnosis 
for purposes of SSA disability was psoriatic arthritis; the 
secondary diagnosis was mitral valve disorder.  

An August 2003 VA treatment record indicates that the veteran 
was laid off due to a merger.

The veteran is currently service connected for diabetes, 
rated as 20 percent disabling, peripheral neuropathy of the 
lower extremities, rated as 10 percent disabling for each 
extremity, tinnitus, rated as 10 percent disabling and 
bilateral hearing loss, rated as noncompensable.  The 
veteran, therefore, has a combined rating of 40 percent.  The 
veteran also receives special monthly compensation for loss 
of use of a creative organ.

Analysis:  TDIU

The veteran contends that the combination of his service-
connected disabilities prevent him from engaging in any type 
of gainful employment and that as a result, he should be 
awarded a TDIU.  As noted above, the veteran has indicated 
that he received SSA disability benefits due to service-
connected disabilities.  While the SSA's determination that 
the veteran had a "disability" that rendered him unable to 
pursue gainful employment is pertinent, the findings of the 
Social Security Administration are not controlling.  
Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  More 
importantly, in this case, a review of SSA records indicates 
that the SSA found the veteran disabled due to disabilities 
that are not service connected.  The Board specifically notes 
that the primary diagnosis creating the disability listed on 
the SSA determination is psoriatic arthritis, and the instant 
decision denied service connection for this disability.  

As indicated above, the veteran's disabilities currently have 
a combined 40 percent rating.  Thus, the veteran does not 
meet the schedular criteria for a TDIU, as he does not have a 
single service-connected disability ratable at 60 percent or 
more, or a combined rating of 70 percent or more (with at 
least one disability ratable at 40 percent or more).  See 38 
C.F.R. § 4.16(a).  However, the question remains whether such 
benefit is warranted on an extraschedular basis.  38 C.F.R. § 
4.16(b). 

In such an instance, the question then becomes whether the 
veteran's service-connected disabilities preclude him from 
engaging in substantially gainful employment (i.e., work 
which is more than marginal, that permits the individual to 
earn a "living wage") consistent with his education and 
occupational experience. Moore v. Derwinski, 1 Vet. App. 356 
(1991).  For a veteran to prevail on a claim for a TDIU, the 
record must reflect some factor which takes this case outside 
the norm.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A rating in 
itself is recognition that the impairment makes it difficult 
to obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Board finds that that, in view of the foregoing, a 
referral for consideration of a TDIU based upon 
extraschedular criteria is not warranted.  38 C.F.R. § 
4.16(b).  The overwhelming  preponderance of the evidence is 
against a finding that the veteran's service-connected 
diabetes mellitus, peripheral neuropathy, and tinnitus, 
standing alone, prevent him from engaging in all forms of 
substantially gainful employment consistent with his 
education and employment background.  

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule, but there is not such an 
approximate balance of the positive evidence and the negative 
evidence to permit a favorable determination.  38 U.S.C.A. 
§ 5107(b); Ortiz, supra; Gilbert, supra.

ORDER

Service connection for PTSD is denied.

Service connection for depression, to include as secondary to 
service-connected diabetes, is denied.

Service connection for CAD, to include as secondary to 
service-connected diabetes, is denied.

Service connection for valvular heart disease, to include as 
secondary to service-connected diabetes, is denied.

Service connection for a disability manifested by acid reflux 
or GERD, to include as secondary to service-connected 
diabetes, is denied.

Service connection for elevated cholesterol and triglyceride 
levels, to include as secondary to diabetes, is denied.

Service connection for a disease manifested by intermittent 
claudication, including peripheral vascular disease, to 
include as secondary to service-connected diabetes, is 
denied.

Service connection for diabetic retinopathy is denied.

Service connection for a left foot and toe disability, to 
include as secondary to service-connected diabetes, is 
denied.

Service connection for psoriasis, including psoriatic 
arthritis with difficulty walking, to include as secondary to 
service-connected diabetes, is denied.

New and material evidence having not been received, the 
application to reopen a claim for service connection for 
hypertension is denied. 

An initial or staged rating in excess of 20 percent for 
service-connected diabetes mellitus is denied.

Entitlement to a TDIU is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


